LAWSON, Justice.
The appellee, Virginia Russell, filed her bill in the Morgan County Court of Morgan County, in equity,- against her husband, J. T. Russell, seeking a divorce a vinculo matrimonii,, custody of their children, and other incidental relief. From a decree overruling his demurrer to the bill the husband, respondent below, has appealed to this court.
The ground on which appellee seeks a divorce is adultery and the only insistence made on this appeal is that the averments of the bill are insufficient in that respect and that the grounds of demurrer said to take that point should have been sustained.
The bill alleges: “* * * that since the marriage of the parties the defendant has committed acts of adultery with, Jean or Imogene Yates, at times and places unknown to complainant and complainant alleges in the alternative that since the marriage of the parties and at times and places and with persons unknown to the defendant has committed acts of adultery with various and sundry women.”
Under our cases the averments set out above appear to be sufficient against the' argued grounds of the demurrer to the effect that the court has no jurisdiction of the cause; no ground of divorce is alleged in the complaint; and, there is no equity in the bill. Hillhouse v. Hillhouse, 222 Ala. 146, 131 So. 441; Wakefield v. Wakefield, 217 Ala. 517, 116 So. 685; Bouney v. Bouney, 210 Ala. 101, 97 So. 141; Lawrence v. Lawrence, 141 Ala. 356, 37 So. 379; Farley v. Farley, 94 Ala. 501, 10 So. 646, 33 Am.St.Rep. 141; Holston v. Holston, 23 Ala. 777.
The decree appealed from is affirmed.
Affirmed.
LIVINGSTON, C. J., and MERRILL and COLEMAN, JJ., concur.